Exhibit 10.48

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TRIGON ENERGY PARTNERS LLC

A DELAWARE LIMITED LIABILITY COMPANY

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of TRIGON ENERGY PARTNERS LLC (the “Company”) is made and entered into as of
October 31, 2010 (the “Effective Date”), by and among Trigon Energy Management
LLC (“Management LLC”) and GeoResources, Inc., or its designated wholly-owned
subsidiary (“GeoResources”), and such other holders of membership interests in
the Company who become parties hereto from time to time.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and in consideration of the respective capital contributions made and to
be made by the Members, the undersigned Members hereby agree to the following,
and upon the Effective Date set forth above, this Amended and Restated Limited
Liability Company Agreement shall replace and supersede any and all prior
agreements of the Company in their entirety:

ARTICLE 1

DEFINITIONS

The following definitions shall be applicable to the terms set forth below as
used in this Agreement:

“Act” shall mean the Delaware Limited Liability Company Act as it may be amended
from time to time, and any corresponding provisions of succeeding law.

“Affiliate” shall mean, with respect to any Person or entity, any other Person
or entity that directly or indirectly controls, or is controlled by, or is under
common control with, such first party. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement of Trigon Energy Partners LLC, as the same may be amended,
supplemented or restated from time to time in accordance with the terms hereof.

“Articles of Organization” shall mean the articles of organization for the
Company as filed in the Office of the Secretary of State of Delaware, as such
articles may be amended from time to time.



--------------------------------------------------------------------------------

“Capital Account” shall mean the capital account maintained by the Company with
respect to each Member in accordance with the capital accounting rules described
in Article 3.

“Capital Account Gross Income” and “Capital Account Deduction” shall mean,
respectively, items of gross income and deduction of the Company determined in
accordance with Section 703(a) of the Code (including all items of income, gain,
loss or deduction required to be stated separately pursuant to Section 703(a)(1)
of the Code), with the following adjustments:

(a) Any income of the Company that is exempt from Federal income tax shall be
taken into account as Capital Account Gross Income;

(b) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code shall be taken into account as Capital Account Deductions;

(c) In the event the book value of any Company asset as determined for Capital
Account purposes is adjusted pursuant to Section 3.6(b) or Section 3.6(c), the
amount of such adjustment shall be taken into account as an item of Capital
Account Gross Income or Capital Account Deduction; and

(d) With respect to property reflected in the Capital Accounts at a book value
different from its adjusted basis, items of depreciation, amortization and gain
or loss shall be computed in the same manner as such items are computed for
federal income tax purposes, except that the computation shall be made with
reference to such property’s book value as determined for purposes of
maintaining the Capital Accounts instead of its adjusted tax basis, in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g).

“Capital Contribution” shall mean the amount of money and/or the fair market
value of any property (net of any liabilities encumbering such property that the
Company is considered to assume or take subject to under Code Section 752)
contributed to the capital of the Company by any Member.

“Code” shall mean the Internal Revenue Code of 1986, as amended. All references
in this Agreement to provisions of the Code shall be deemed to refer, if
applicable, to their successor statutory provisions to the extent appropriate in
light of the context herein in which such references are used.

“Company” shall mean the limited liability company organized and continuing
under this Agreement, notwithstanding changes in its membership.

“Covered Person” shall mean any Director, any Member, any Manager, any Affiliate
of any Director, Member or Manager, any employee, officer, shareholder, partner
or member of any Director, Member or Manager, or their respective Affiliates, or
any of the Company’s officers, employees, representatives or agents or their
respective Affiliates.

“Default Interest Rate” shall mean the lesser of (a) the Prime Rate, plus 8
percent, and (b) the maximum non-usurious rate of interest under applicable law.

 

2



--------------------------------------------------------------------------------

“Discretion” when used with respect to any Person, means its sole and absolute
discretion.

“Dissolution Event” shall have the meaning set forth in Section 14.2 hereof.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Excess Nonrecourse Liabilities” shall have the meaning set forth in Section 5.6
hereof.

“LADA” means the Lease Acquisition and Development Agreement between the Company
and CEU Eagle Ford, LLC, dated May 4, 2010, as amended.

“Liquidating Gains” and “Liquidating Losses” shall mean taxable income or loss
of the Company as determined by taking into account only items of Capital
Account Gross Income and Capital Account Deduction that arise from the sale or
deemed sale of all or substantially all of the assets of the Company, and by
excluding items that are specifically allocated pursuant to Exhibit B hereto.

“Managers” shall have the meaning set forth in Section 7.1 hereof.

“Member Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Item 1 on Exhibit B hereto.

“Members” shall mean collectively, and as of any date of reference, all Persons
who as of such date are admitted as a Member of the Company in accordance with
the provisions of this Agreement, in each case in such Person’s capacity as a
Member of the Company. The term “Member” may be used herein to refer
individually to any of such Members.

“Membership Interests” shall mean a percentage of the ownership interests in the
Company, including but not limited to, a percentage ownership interest in
Profits, Losses, and any other distributions, allocations, or rights set forth
herein.

“Minimum Gain” shall have the meaning set forth in Item 1 on Exhibit B hereto.

“Other Similar Activities” shall mean the acquisition of mineral leases,
exploration, development, mining or production, processing, refining,
transportation (including pipelines transporting gas, oil or products thereof),
or the marketing of any mineral or natural resource and all activities directly
or indirectly related thereto.

“Partner Nonrecourse Deductions” shall have the meaning set forth in Item 4 on
Exhibit B hereto.

“Person” shall mean any individual, corporation, association, partnership
(general or limited), joint venture, limited liability company, limited
liability partnership, joint stock company, unincorporated organization,
government entity (or any agency or political subdivision thereof), trust
(including any beneficiary thereof), estate or other legal entity or
organization.

 

3



--------------------------------------------------------------------------------

“Prime Rate” means a rate per annum equal to the lesser of (a) an annual rate of
interest which equals the floating commercial loan rate of Wells Fargo Bank
N.A., or its successors and assigns, announced from time to time as its “base
rate,” adjusted in each case as of the banking day in which a change in the base
rate occurs; and (b) the maximum rate permitted by applicable law.

“Profits” and “Losses” shall mean, for each fiscal year or other period, an
amount equal to the Company’s net income or loss for such year or period,
determined by taking into account only items of Capital Account Gross Income and
Capital Account Deduction, and excluding Liquidating Gain and Liquidating Loss,
and excluding items that are specifically allocated pursuant to Exhibit B
hereto.

“Regulations” shall mean the federal income tax regulations as promulgated by
the U.S. Treasury Department, as such regulations may be in effect from time to
time. All references in this Agreement to provisions of the Regulations shall be
deemed to refer, if applicable, to their successor regulatory provisions to the
extent appropriate in light of the context herein in which such references are
used.

“Regulatory Allocations” shall have the meaning set forth in Item 7 on Exhibit B
hereto.

“Subsequent Capital Contribution” shall mean any Capital Contribution subsequent
to a Member’s initial Capital Contribution described in Section 3.4.

“Substitute Member” shall mean a Transferee who is admitted as a Member of the
Company pursuant to Section 12.2.

“Tax Matters Member” shall have the meaning set forth in Section 11.3(a).

“Transfer” (and related words) shall mean any sale, assignment, gift (outright
or in trust), hypothecation, pledge, encumbrance, mortgage, exchange or other
disposition, whether voluntary or involuntary, by operation of law or otherwise,
of all or any portion of a Member’s Membership Interests.

“Transferee” shall mean a person who receives a Membership Interest or
Membership Interests by means of a Transfer.

“Transferor” shall mean a Member whose Membership Interests are subject to a
Transfer in whole or in part.

ARTICLE 2

ORGANIZATION

2.1 FORMATION OF COMPANY. Pursuant to and under the Act, the Company was formed
as a Delaware limited liability company under the laws of the State of Delaware
by the filing of the Articles of Organization with the Office of the Secretary
of State of Delaware on April 22, 2010. The rights and liabilities of the
Members shall be determined pursuant to the Act and this Agreement. To the
extent that the rights or obligations of any Member are different

 

4



--------------------------------------------------------------------------------

by reason of any provision of this Agreement than they would be in the absence
of such provision, this Agreement shall, to the extent permitted by the Act,
control.

2.2 COMPANY NAME. The name of the Company is “Trigon Energy Partners LLC”. The
business of the Company shall be conducted under such name or under such other
name or names as the Company may from time to time determine.

2.3 TERM. The term of the Company commenced on April 22, 2010 and shall continue
indefinitely, unless dissolved earlier pursuant to this Agreement.

2.4 BUSINESS PURPOSES. The Company shall acquire, own, operate, develop, deal
with and sell oil and gas leases and related rights pursuant to the LADA, and
may carry on any lawful businesses and activities as from time to time are
permitted under the Act and that the Managers deem appropriate.

2.5 POWERS. In furtherance of its business purposes, the Company shall have and
may exercise all the powers conferred by the laws of Delaware upon limited
liability companies formed under the Act, as now in effect or at any time
hereafter amended, which are necessary or convenient to the conduct, promotion
or attainment of the business purposes set forth in Section 2.4.

2.6 PLACE OF BUSINESS, AGENT AND OFFICE OF THE COMPANY. The principal business
office of the Company shall be 110 Cypress Station Dr., Suite 220, Houston
Texas, 77090 or at such other locations as determined by GeoResources. The
Company shall establish a registered office in the State of Delaware, and shall
register as a foreign limited liability company and take such other actions as
the Company deems necessary or appropriate to allow the Company to conduct
business in such jurisdictions as the Company deems appropriate.

2.7 CERTAIN REPRESENTATIONS BY MANAGEMENT LLC. Trigon and CEU Eagle Ford LLC
(“CEU”) have been acquiring leases in Atascosa, McMullen, Gonzales and Fayette
counties in Texas in accordance with the terms and provisions of the LADA.
Management LLC represents that as of October 21, 2010 Trigon owns an undivided
10% working interest in approximately 9,761 net mineral acres (8/8ths) shown as
“Closed” on the acreage summary attached hereto as Exhibit A (“Exhibit A”) and
in accordance with the LADA has a right to acquire a 10% undivided interest in
those leases show as “Pending” and “Possible” on Exhibit A if, as and when such
leases are acquired by CEU and Trigon. All such leases are referred to
collectively as “Leases”. Management LLC further represents that CEU owns an
undivided 90% interest in approximately 9,761 net mineral acres (8/8ths) and in
accordance with the LADA has a right to acquire a 90% undivided interest in
those leases shown as “Pending” and “Possible” on Exhibit A if, as and when such
leases are acquired by CEU and Trigon. Further Management LLC represents that
Trigon has a right to acquire no less than a 65% (of 8/8’s) interest in all such
Leases acquired by Trigon and CEU on or before the Relevant Interest Notice Date
(as defined in Section 3.4(c) below) provided it pays that amount to CEU (if
that is the interest acquired) in accordance with the terms of the LADA.
Thereafter, subject to an election made by CEU under the LADA, Leases will be
acquired by CEU in an amount equal to CEU’s AMI Interest, if at all, and the
remainder by Trigon. Management LLC represents that

 

5



--------------------------------------------------------------------------------

CEU is contractually required to assign the acquired interest in the Leases
owned as of the Relevant Interest Notice Date to Trigon promptly after receipt
of payment.

ARTICLE 3

CAPITAL AND CAPITAL ACCOUNTS

3.1 CAPITAL STRUCTURE. The ownership interests in the Company shall be evidenced
by Membership Interests, with each Membership Interest evidencing a specific
percentage interest in the Company during its existence and in its assets upon
its dissolution.

3.2 CAPITAL CONTRIBUTIONS. As of the next business day following the Relevant
Interest Notice Date, Management LLC (or its predecessors) shall have made
cumulative Capital Contributions to the Company equal to 10% of the Funded
Capital (as defined in the LADA). Subsequent Capital Contributions shall be made
as set forth below. If Management LLC has funded more than 10% of the Funded
Capital as of such date, Management LLC shall be entitled to a return of such
excess.

3.3 MEMBERS. Subject to Section 15.16, the Members of the Company are
GeoResources and Management LLC. Each Member’s Membership Interest in the
Company will be determined as follows:

(a) Management LLC’s Membership Interest shall be a percentage interest
determined by dividing (i) ten percent (10%) by (ii) the difference between one
hundred percent (100%) and CEU’s AMI Interest; and

(b) GeoResources’ Membership Interest shall be a percentage interest determined
by dividing (i) the difference between ninety percent (90%) and CEU’s AMI
Interest, by (ii) the difference between one hundred percent (100%) and CEU’s
AMI Interest.

Subject to Section 6.8(b), Persons may be admitted to the Company as Members as
determined by the Managers. The terms of admission or issuance may provide for
the creation of different classes or groups of Members having different rights,
powers and duties. The Managers may reflect the creation of any new class or
group in an amendment to this Agreement indicating the different rights, powers
and duties, and subject to such amendment being approved by the unanimous
consent of the Members. Any such admission is effective only after such new
Member has executed and delivered to the Members and the Company an instrument
containing the notice address of the new Member, the Member’s ratification of
this Agreement and agreement to be bound by it.

3.4 SUBSEQUENT CAPITAL CONTRIBUTIONS. No Member shall be required to make any
Subsequent Capital Contribution to the Company, except as may be required under
the provisions of this Section 3.4, or as required by applicable law. With
respect to Subsequent Capital Contributions, the following provisions shall
apply:

(a) LADA. The Members acknowledge that the Company is subject to the terms of
the LADA. Terms used in this Section 3.4 that are defined in the LADA shall have
the meanings given in the LADA.

 

6



--------------------------------------------------------------------------------

(b) Further Subsequent Capital Contributions. GeoResources agrees to make
Subsequent Capital Contributions to the Company in an amount sufficient to fund
the reacquisition of CEU interests, the acquisition of additional leases, and
fund certain drilling obligations either through Subsequent Capital
Contributions or directly, both as specified below, equal to the “Required
Funder Commitment” under the LADA, but not to exceed $60,000,000, without the
express approval of Geo Resources, for the purposes set forth in this
Section 3.4.

(c) Reacquisition of CEU Interests. Upon the execution of this Agreement, CEU
will have the right to specify CEU’s AMI Interest under the LADA, and upon
receipt of the Relevant Interest Notice from CEU by the Company (the date of
such receipt being referred to herein as the “Relevant Interest Notice Date”)
will be required to pay CEU the CEU Returned Capital. GeoResources shall
contribute to the Company the funds necessary for the Company to pay the CEU
Returned Capital to CEU within the time periods set forth in the LADA. The
funding of these Subsequent Capital Contributions for lease acquisitions will
occur in stages with the initial funding sufficient to make the acquisition from
CEU for leases shown as “Closed” on Exhibit A and for leases that are shown as
“Pending” or “Possible” and that are funded by CEU and Trigon on or before the
Relevant Interest Notice Date.

(d) Acquisition of Additional Leases under the LADA. Each Member of the Company
will make Subsequent Capital Contributions in proportion to their respective
Membership Interests as from time to time required for the Company to fund its
requisite portion of the costs for the acquisition of all subsequent leases
under the LADA.

(e) Drilling Obligations. In addition to the foregoing capital contributions,
GeoResources will drill or cause the drilling of (i) at least 10 gross wells
(the “Carry Wells”) on the acreage held by Company (such that Management LLC is
carried on 1 net well (subject to reduction as set forth below) to the tanks,
with Management LLC being deemed to own for these purposes an interest in each
Carry Well equal to Trigon’s working interest in each such well multiplied by
Management LLC’s ownership interest in the Company), with one hundred percent
(100%) of the drilling and completion costs (related to the Company’s interest
in the Carry Wells) to be funded by GeoResources, and (ii) after the Carry
Wells, 10 additional gross wells (“Subsequent Wells”). For all Subsequent Wells,
the Company’s share of drilling and completion costs shall be funded by
Subsequent Capital Contributions made by the Members in proportion to their
Membership Interests, or at the direction of GeoResources may be funded directly
to the operator of the drilling unit, if such operator is GeoResources or an
affiliate of Management LLC. Further, to the extent that a third party is the
operator and the Company is a non-operating participant, GeoResources will
request the operator to recognize the interests of GeoResources and Management
LLC directly for purpose of joint interest billings under the relevant joint
operating account; provided, that in the event such non-operated well is a Carry
Well, GeoResources will be responsible for all of the drilling and completion
costs associated with such well. The Carry Wells may be reduced by a percentage
equal to one minus the Acreage Shortfall Percentage, as defined below, if the
Acreage Shortfall Percentage is less than 100%. All wells drilled by the
Company, whether in operated or non-operated drilling units, will be subject to
the GeoResources’ approval (based on anticipated economic results satisfactory
to GeoResources) and a failure to drill or participate shall not subject
GeoResources to any penalties or damages under this Agreement or otherwise.

 

7



--------------------------------------------------------------------------------

(f) As used herein, “Acreage Shortfall Percentage” shall mean that percentage
determined by dividing the net mineral acres (on 8/8ths basis) for the Leases
that are acquired by the Company by 14,000. The Members acknowledge that the
leases shown as “Possible” on Exhibit A are not subject to an existing agreement
between the landowner and the Company and in the event that the Company is not
able to acquire any of the leases shown as “Possible” on Exhibit A, the Members
will use their reasonable best efforts to agree on replacement acreage that is
acceptable from a land (based on the bonus payment, landowner royalty, term and
lease provision) and geologic perspective to be acquired in lieu of such
“Possible” leases.

(g) To the extent that the Company has insufficient cash to fund its ongoing
administrative expenses, including, without limitation, accounting expenses
under Article 13 and tax report preparation under Article 11, each Member shall
make a capital contribution in proportion to its Membership Interest in such
amounts as from time to time requested by the Managers for such expenses.

(h) All Subsequent Capital Contributions required hereunder shall be paid to the
Company within ten business days or, in the case of payments made pursuant to
the LADA, within the time specified in the LADA, following written notice from
the Managers specifying in reasonable detail the expenditures to which such
capital contribution relates.

(i) In addition to the foregoing obligations of GeoResources, GeoResources shall
pay to Management LLC a fee of $1,000,000 in consideration of general and
administrative expenses incurred by Management LLC prior to the date hereof;
provided, however, that such fee shall be reduced in the event the Acreage
Shortfall Percentage is less than 100%, in which case the total fee due to
Management LLC shall not exceed $1,000,000 times the Acreage Shortfall
Percentage. The fee due to Management LLC shall be paid in increments
proportional to the incremental payments by GeoResources for the leases as set
forth on Exhibit A.

(j) Under no circumstances shall Management LLC be required to make any
Subsequent Capital Contribution hereunder if GeoResources is not also making its
prorata share of such Subsequent Capital Contribution due to the limitations set
forth in Section 3.4(b).

3.5 FAILURE TO CONTRIBUTE.

(a) If a Member (the “Delinquent Member”) does not contribute by the time
required all or any portion of an additional Capital Contribution that such
Member is required to make under Sections 3.4 (the “Default Amount”), then the
Company, at the direction of the other members (the “Non-Defaulting Members”)
holding a majority of the Membership Interests of the Non-Defaulting Members,
may take any or all of the following actions:

(i) pursue any remedies at law to collect the Default Amount and any interest
accrued thereon, and recover the costs of collection; or

(ii) require the Non-Defaulting Members to make a Capital Contribution to the
Company in an amount equal to the Default Amount, in the proportion that their
Membership Interests bear to each other, which shall be treated as a recourse
loan from the Non-Defaulting Members to the Delinquent Member, secured by the
Delinquent Member’s Membership Interest (the “Default

 

8



--------------------------------------------------------------------------------

Loan”), and as a Capital Contribution of that same amount to the Company by the
Delinquent Member. The principal balance of the Default Loan shall be equal to
the aggregate amount of the Capital Contribution made by the Non-Defaulting
Members pursuant to this Section 3.5(a), and shall bear interest at a rate equal
to the Default Interest Rate. The Non-Defaulting Members are hereby authorized
to take all actions and sign all documents they deem required or necessary to
perfect their security interest in the Delinquent Member’s Membership Interest.
While any Default Loan is outstanding and unrepaid, the Company shall pay
directly to the Non-Defaulting Members (in the same proportions that the
Non-Defaulting Members made the Capital Contribution to the Company) any
distributions to which the Delinquent Member is entitled pursuant to Article 4
until such Default Loan with interest has been repaid in full. The principal and
accrued but unpaid interest under the Default Loan shall be due and payable in
full on the third anniversary of the date on which the Default Loan was made. If
any Default Loan and accrued but unpaid interest thereon is not paid when due,
the Non-Defaulting Members shall, without forfeiting other remedies, be entitled
to continue to receive all amounts that would otherwise be distributed by the
Company to the Delinquent Member until such Default Loan with all accrued but
unpaid interest (plus any costs of collection) is paid in full.

(b) THE MEMBERS AGREE THAT THE LIQUIDATED DAMAGES DESCRIBED IN THIS SECTION 3.5
ARE A FAIR AND ADEQUATE MEASURE OF THE DAMAGES THAT WILL BE SUFFERED BY THE
NON-DEFAULTING MEMBERS AS A RESULT OF A BREACH BY A MEMBER OF ITS OBLIGATION TO
MAKE CAPITAL CONTRIBUTIONS UNDER SECTIONS 3.4 AND NOT A PENALTY.

3.6 NO THIRD PARTY RIGHT TO ENFORCE. No Person other than a Member shall have
the right to enforce any obligation of a Member to contribute capital hereunder
and specifically no lender or other third party shall have any such rights.

3.7 LOANS TO THE COMPANY. Any Member, directly or through an Affiliate, may at
any time or from time to time lend funds to the Company with the consent of the
Managers. Any such loan shall be repayable by the Company to the Member (or its
Affiliate, if applicable) at such date or dates as they may agree, and shall
bear interest and carry such other terms as they may agree at a fair market
interest rate and terms for similar loans between unaffiliated parties. The
Members expressly agree and acknowledge that nothing in this Section 3.8 shall
be deemed to require or otherwise obligate any Member to make any such loan to
the Company. A loan by a Member to the Company shall not increase the interest
of the lending Member in the capital of the Company and shall not entitle such
Member to any increased share in the Company’s capital, Profits or Losses.

3.8 CAPITAL ACCOUNTS.

(a) A Capital Account shall be established for each Member and shall be
determined and maintained in accordance with the provisions of Code Section 704
and the Regulations thereunder. A Member that has more than one class or series
of Membership Interests shall have a single Capital Account that reflects all
such class, classes or series of

 

9



--------------------------------------------------------------------------------

Membership Interests and regardless of time or manner in which such Membership
Interests were acquired. In addition to such other adjustments as may be
required under this Agreement or pursuant to such Regulations, each Member’s
Capital Account shall be (a) increased by (i) such Member’s Capital Contribution
to the Company, plus (ii) the amount of any Profits and Liquidating Gains
allocated to such Member and items of Capital Account Gross Income specially
allocated to such Member pursuant to Article 5, and (b) decreased by (i) the
amount of any Losses and Liquidating Losses allocated to such Member and items
of Capital Account Deduction specially allocated to such Member pursuant to
Article 5, (ii) the amount of any cash or other assets distributed to such
Member by the Company, and (iii) the fair market value, as determined by the
Managers, of any property distributed, or deemed hereunder to be distributed, to
such Member by the Company (net of any liabilities that such Member is
considered to assume or take subject to under Code Section 752 upon any such
distribution of property).

(b) In accordance with Regulations Section 1.704-1(b)(2)(iv)(e), immediately
prior to the actual or deemed distribution of any Company asset in kind, the
Capital Accounts of all Members and the Company’s book carrying value of such
Company asset shall be adjusted upward or downward to reflect any unrealized
gain or unrealized loss attributable to such Company asset as if such unrealized
gain or unrealized loss had been recognized upon an actual sale of such Company
asset immediately prior to such distribution and had been allocated to the
Members at such time pursuant to Article 5. For purposes of determining such
unrealized gain or unrealized loss, the fair market value, as determined by the
Managers, of Company assets shall be used.

(c) Upon any event described in Regulation Section 1.704-1(b)(2)(iv)(f)(5), the
Capital Accounts may, at the Discretion of the Managers, be restated to reflect
a revaluation of the assets of the Company in order to reflect the manner in
which the unrealized income, gain, loss, or deduction inherent in such property
(that has not been reflected in the Capital Accounts previously) would be
allocated among the Members if there were a taxable sale of such assets for
their fair market value as determined by the Managers.

(d) Upon any Transfer of Membership Interests, the Transferee shall be credited
on the Company’s books with the portion of the Transferor’s Capital Account that
corresponds to the Transferred Membership Interests.

3.9 GENERAL PROVISIONS REGARDING CAPITAL CONTRIBUTIONS. Except as otherwise
expressly provided in this Agreement (a) no Member shall have the right to
demand or receive a return of its Capital Contribution, (b) under circumstances
requiring hereunder a return of any Capital Contribution, no Member shall have
the right to demand or receive property other than cash, and (c) no Member shall
receive any interest, salary or draw with respect to its Capital Contribution or
its Capital Account. An unrepaid Capital Contribution is not a liability of the
Company or of any Member. A Member shall not be required to contribute or to
lend any cash or property to the Company to enable the Company to return any
Member’s Capital Contribution.

3.10 LIMITATION ON LIABILITY. Except as otherwise required under the Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member

 

10



--------------------------------------------------------------------------------

shall be personally liable for or otherwise obligated with respect to any such
debt, obligation or liability of the Company by reason of being a Member of the
Company. The Members agree that the rights, duties and obligations of the
Members in their capacities as members of the Company are only as set forth in
this Agreement and as otherwise arise under the Act. Furthermore, the Members
agree that the existence of any rights of a Member, or the exercise or
forbearance from exercise of any such rights shall not create any duties or
obligations of the Member in their capacities as members of the Company, nor
shall such rights be construed to enlarge or otherwise alter in any manner the
duties and obligations of the Members.

ARTICLE 4

DISTRIBUTION OF COMPANY FUNDS

4.1 DISTRIBUTIONS GENERALLY. Except as provided in Section 3.5, above, and
Section 4.4, below, distributions to the Members shall be made only to all
Members simultaneously on a pro rata basis in accordance with the percentage of
Membership Interests held by each Member; provided, however, that any loans from
Members pursuant to Section 3.7 hereof that are then due and payable shall be
repaid prior to any distributions to Members. Any distributions by the Company
will be made only to Persons who, according to the books and records of the
Company, were the Members who were holders of record of Membership Interests in
the Company on the date determined by the Managers as of which the Members are
entitled to the distribution or distributions in question.

4.2 OPERATING DISTRIBUTIONS. Distributions, other than distributions payable in
accordance with Sections 4.3 hereof, shall be made at such times and in such
amounts equal to all distributions of any nature received by the Company from
the Partnership, except for such amounts determined by the Managers to be
retained for the necessary expenses of the Company and for the reasonable and
necessary reserves as determined from time to time by the Managers in its sole
Discretion.

4.3 TAX DISTRIBUTIONS. In any event, within seventy-five (75) days following the
end of each taxable year, the Company shall make a distribution to each Member,
subject to available funds, equal to the difference between (x) a Member’s
individual federal and state income tax liability in respect of such Member’s
ownership of Membership Interests in the Company at a combined tax rate equal to
the sum of the highest marginal federal and Colorado income tax rates applicable
to an individual, and (y) the amount of distributions to such Member previously
made for such tax year. Distributions under this Section 4.3 shall be made
equally to the Members in proportion to their Membership Interests.

4.4 DISTRIBUTIONS ON DISSOLUTION AND WINDING UP. Upon the dissolution and
winding up of the Company, the proceeds of liquidation after the payment of
creditors as specified in Section 14.2 hereof shall be distributed to all of the
Members in accordance with their positive Capital Account balances as properly
adjusted through the time of distribution.

4.5 DISTRIBUTIONS OF CEU SPUD FEES. Under the Joint Operating Agreement made a
part of the LADA, the Company, as operator, is to receive from CEU a fee of
$150,000 (proportionately reduced to CEU’s AMI Interest) for each horizontal
well spudded

 

11



--------------------------------------------------------------------------------

under the LADA (the “CEU Spud Fee”). The Members agree that the CEU Spud Fee
shall be distributed (and allocated among the parties for tax purposes) as
follows:

(a) For the first ten wells on which the CEU Spud Fee is paid:

 

  (i) 40% to GeoResources; and

 

  (ii) 60% to Management LLC.

(b) For all wells thereafter, the CEU Spud Fee shall be distributed to the
Members in proportion to their respective Membership Interests in the Company;
or if the Company has been dissolved in accordance with Article 14, the in
proportion to their respective interests in the leases attributable to the well
for which such spud fee was received.

(c) The Members agree to use reasonable good faith efforts to negotiate
compensation for the Operator of the wells drilled under the LADA, in accordance
with industry practices, in the event that an affiliate of Management LLC acts
as Operator, or in the event that GeoResources or an affiliate of Management LLC
is operating multiple drilling rigs on the lands covered by the LADA. In no
case, shall an affiliate of Management LLC be required to serve as operator
without being reasonably compensated for out-of-pocket expenses incurred in
connection with operations and for other expenses mutually determined by the
parties.

(d) If GeoResources or an affiliate of Management LLC serves as Operator and
therefore bills and collects the CEU Spud Fee, it shall promptly upon receipt
distribute such CEU Spud Fee, as specified above.

4.6 LIMITATION ON DISTRIBUTIONS. Notwithstanding any other provision to the
contrary in this Agreement, the Company shall not make a distribution to any
Member if such distribution would violate the Act or other applicable law.

4.7 WITHHOLDING OF TAXES. The Company will withhold taxes from distributions to
the extent required to do so by applicable law. Any amounts so withheld and paid
or required to be paid to a taxing authority will be treated as if they had been
distributed to the Member from whose distribution the amount was withheld.

ARTICLE 5

ALLOCATIONS

5.1 ALLOCATIONS OF PROFIT AND LOSS. Profits and Losses for a taxable year of the
Company, and each item thereof, shall be allocated among the Members on a pro
rata basis on account of the percentage of Membership Interests held by each
Member, except as otherwise provided in Section 3.4 above and Exhibit B hereto.

5.2 ALLOCATIONS OF LIQUIDATING GAIN AND LOSS. Liquidating Gains and Liquidating
Losses shall be allocated among the Members so that, to the maximum extent
possible, the Members’ resulting Capital Account balances are in proportion to
the percentage of Membership Interests held by each Member, except as otherwise
provided in Exhibit B hereto.

 

12



--------------------------------------------------------------------------------

5.3 TRANSFERS. In the event of a transfer of Membership Interests during a
taxable year, the Company shall make an interim closing of its books (or, at the
election of the applicable transferor and transferee and with the consent of the
Managers, utilize any other method permitted under Section 706 of the Code) for
purposes of determining the allocations and distributions required under this
Agreement.

5.4 ADDITIONAL ALLOCATIONS. Additional allocations shall be made in accordance
with the allocation rules set forth in Exhibit B hereto.

5.5 AGREEMENT TO ALLOCATIONS. The Members understand and approve the allocations
of tax items set forth in Items 8, 9 and 10 of Exhibit B hereto, and agree to
report for federal income tax purposes consistently therewith.

5.6 NONRECOURSE LIABILITIES. For purposes of Regulations Section 1.752-3(a)(3),
the Members agree that “Excess Nonrecourse Liabilities” of the Company, as
defined in Regulations Section 1.752-3(a)(3), shall be allocated to the Members
in proportion to their percentage Membership Interests.

5.7 NEGATIVE CAPITAL ACCOUNTS. In no event shall any Member be obligated to pay
to the Company, any Member or any creditor of the Company any deficit balance in
its Capital Account.

ARTICLE 6

MEETINGS OF MEMBERS

6.1 TIME AND PLACE. Any meeting of the Members may be held at such time and
place, within or outside the State of Texas, as may be fixed by the Managers or
as shall be specified in the notice or waiver of notice of the meeting. If the
place for a meeting is not fixed by the Managers, such meeting shall be held at
the Company’s principal office.

6.2 ANNUAL MEETING. The annual meeting shall be held on the date and at the time
and place fixed from time to time by the Managers. The annual meeting shall be
for the purpose of transacting such business as may properly be brought before
the meeting.

6.3 SPECIAL MEETING. A special meeting for any purpose or purposes may be called
by the Managers.

6.4 RECORD DATE FOR DETERMINATION OF MEMBERSHIP. In order that the Company may
determine the Members entitled to notice of or to vote at any meeting, or at any
adjournment of a meeting, of Members, or entitled to express consent to action
in writing without a meeting, or entitled to exercise any rights in respect of
any change, conversion, or exchange of stock, or for the purpose of any other
lawful action, the Managers may fix, in advance, a record date, which record
date shall not precede the date upon which the resolution fixing the record date
is adopted by the Managers. The record date for determining the Members entitled
to notice of or to vote at any meeting of the Members or any adjournment thereof
shall not be more than sixty nor less than ten days before the date of such
meeting.

 

13



--------------------------------------------------------------------------------

6.5 NOTICE TO MEMBERS. Written notice stating the place, date, and hour of the
meeting and, in case of a special meeting, the purpose or purposes for which the
meeting is called, shall be given not less than ten nor more than 60 days before
the date of the meeting, except as otherwise required by the Act, either by
depositing the notice in the United States mail, addressed to each Member of
record entitled to vote at such meeting, postage paid, and registered or
certified with return receipt requested, or by delivering the notice to each
Member of record entitled to vote at such meeting in person, by courier, or by
facsimile transmission. If mailed or delivered by courier, such notice shall be
deemed to be given when deposited in the United States mail, postage prepaid, or
when deposited with a reputable overnight courier, addressed to the Member at
its address as it appears in the records of the Company. If given by facsimile
transmission, such notice shall be deemed to be given when upon receipt of
confirmation of a successful facsimile transmission to the facsimile number of
the Member as it appears in the records of the Company. If given personally or
otherwise than by mail, courier or facsimile transmission, such notice shall be
deemed to be given when either handed to the Member or delivered to the Member’s
address as it appears in the records of the Company. If an annual or special
meeting of Members is adjourned to a different date, time, or place, notice need
not be given of the new date, time, or place if the new date, time, or place is
announced at the meeting before adjournment; provided, however, that, if a new
record date for the adjourned meeting is fixed pursuant to Section 6.4 hereof,
notice of the adjourned meeting shall be given to persons who are Members as of
the new record date.

6.6 WAIVER. Attendance of a Member, either in person or by proxy, at any
meeting, whether annual or special, shall constitute a waiver of notice of such
meeting, except where a Member attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
because the meeting is not lawfully called or convened. A written waiver of
notice of any such meeting signed by a Member or Members entitled to such
notice, whether before, at, or after the time for notice or the time of the
meeting, shall be equivalent to notice. Neither the business to be transacted
at, nor the purpose of, any meeting need be specified in any written waiver of
notice.

6.7 QUORUM. The holders of a majority of the percentage of Membership Interests
entitled to vote at the meeting, present in person or represented by proxy,
shall constitute a quorum at all meetings of the Members for the transaction of
business, except as otherwise provided by the Act. If, however, such a quorum
shall not be present at any meeting of Members, the Members entitled to vote,
present in person or represented by proxy, shall have the power to adjourn the
meeting from time to time, without notice if the time and place are announced at
the meeting, until a quorum shall be present. At such adjourned meeting at which
a quorum shall be present, any business may be transacted which might have been
transacted at the original meeting. If the adjournment is for more than thirty
days or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each Member of
record entitled to vote at the meeting.

6.8 VOTING RIGHTS.

(a) The holders of Membership Interests shall each have the right and power to
vote on any and all matters on which the holders of any Membership Interest are
entitled to

 

14



--------------------------------------------------------------------------------

vote. Each Member shall be entitled to that number of votes equal to the
percentage of Membership Interests held by such Member.

(b) The unanimous approval of the Members shall be necessary for effecting or
validating the following actions:

(i) Any amendment, alteration, or repeal of any provision of this Agreement or
the Company’s Articles of Organization; or

(ii) Any authorization, designation or issuance, whether by reclassification or
otherwise, of any new Membership Interests.

6.9 VOTING AND PROXIES. At every meeting of the Members, each Member shall be
entitled to vote in person or by proxy, but no proxy shall be voted on or after
three years from its date unless the proxy provides for a longer period. When a
quorum is present at any meeting, the vote of the holders of a majority of the
percentage Membership Interests present in person or represented by proxy shall
decide any question brought before such meeting, unless the question is one upon
which, by express provision of the Act or this Agreement, a different vote is
required, in which case such express provision shall govern.

6.10 ACTION BY CONSENT OF THE MEMBERS. Any action required or permitted to be
taken at a meeting of the Members, including at the annual meeting, may be taken
without a meeting if a written consent setting forth the action so taken is
signed by Members holding the percentage of Membership Interests as is required
by the Act or this Agreement for approval of the action in question; provided,
that all Members shall receive written notice of any action so taken not later
than ten days after the date of such action. Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as a vote of the Members at a meeting duly called and held.

6.11 TELEPHONIC MEETINGS. Members may participate in any meeting of the Members
through the use of any means of conference telephones or similar communications
equipment as long as all persons participating can hear one another. A Member so
participating shall be deemed to be present in person at the meeting.

6.12 COMPENSATION OF MEMBERS. Except as expressly provided in any written
agreement between the Company and a Member, no Member shall receive any
compensation from the Company for services provided to the Company in its
capacity as a Member.

ARTICLE 7

MANAGEMENT

7.1 BOARD OF DIRECTORS.

(a) The conduct and operation of the Company’s business and affairs shall be
fully vested in, and managed, subject to the provisions of Section 6.8 above, a
Board of Directors, which shall have the right to delegate management to the
Manager of the Company. The Board of Directors shall consist of not less than 3
and not more than 5 members.

 

15



--------------------------------------------------------------------------------

Management LLC shall have the right to designate one member of the Board of
Directors and GeoResources shall have the right to designate all other members
of the Board of Directors.

(b) Management LLC may appoint (and remove and approve replacements for) two
Board observers (the “Board Observers”) reasonably acceptable to the
GeoResources. The Board Observers shall receive notice of and be permitted to
attend all Board meetings and shall receive all materials delivered to the
Board, subject to the confidentiality restrictions as shall reasonably be
determined by GeoResources.

7.2 TIME AND PLACE. Any meeting of the Board may be held at such time and place,
within or outside the State of Texas, as may be fixed by the Chairman of the
Board or as shall be specified in the notice or waiver of notice of the meeting.
If the place for a meeting is not fixed by the Chairman, such meeting shall be
held at the Company’s principal office.

7.3 NOTICE TO DIRECTORS. Written notice stating the place, date, and hour of the
meeting and the purpose or purposes for which the meeting is called, shall be
given to all Directors not less than two days before the date of the meeting,
except as otherwise required by the Act.

7.4 WAIVER. Attendance of a Director, either in person or by proxy, at any
meeting, whether annual or special, shall constitute a waiver of notice of such
meeting, except where a Director attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
because the meeting is not lawfully called or convened. A written waiver of
notice of any such meeting signed by a Director entitled to such notice, whether
before, at, or after the time for notice or the time of the meeting, shall be
equivalent to notice. Neither the business to be transacted at, nor the purpose
of, any meeting need be specified in any written waiver of notice.

7.5 QUORUM. A majority of the Directors, present in person or represented by
proxy, shall constitute a quorum at all meetings of the Board of Directors for
the transaction of business, except as otherwise provided by the Act.

7.6 VOTING RIGHTS.

(a) Each Director shall have one vote at all meetings of the Board of Directors.

(b) A simple majority vote of the Directors present at a meeting shall be
necessary for effecting or validating any actions by the Board of Directors.

(c) The Board Observers shall have no voting rights.

7.7 ACTION BY CONSENT OF THE MEMBERS. Any action required or permitted to be
taken at a meeting of the Board of Directors may be taken without a meeting if a
written consent setting forth the action so taken is signed by Directors holding
the percentage required by this Agreement for approval of the action in
question.

 

16



--------------------------------------------------------------------------------

7.8 TELEPHONIC MEETINGS. Directors may participate in any meeting of the Board
of Directors through the use of any means of conference telephones or similar
communications equipment as long as all persons participating can hear one
another. A Director so participating shall be deemed to be present in person at
the meeting.

7.9 DELEGATION TO MANAGERS. The Board of Directors shall have the right to
delegate such portions of conduct and operation of the Company’s business and
affairs as determined by the Board of Directors to one or more Managers. Among
the duties delegated to the Manager is the control of operations in which the
Company is engaged.

7.10 NUMBER; QUALIFICATION; TENURE. The number of Managers shall be not less
than one and not more than 3, unless otherwise fixed from time to time pursuant
to a resolution adopted by a majority of the Directors. A Manager need not be a
Member. Upon the Effective Date of this Agreement, the Manager of the Company
shall be Frank A. Lodzinski; provided, however, that prior to the Relevant
Interest Notice Date, L.M. Cannon shall continue to serve as the Manager. The
Manager of the Company shall not be entitled to any compensation for acting as
Manager unless otherwise fixed by the Board of Directors.

ARTICLE 8

OFFICERS

8.1 OFFICERS. The Company may, but is not obligated to appoint executive
officers. All executive officers of the Company, if any, shall be selected by,
and serve at the pleasure of, the Manager. Such officers shall have the
authority and duties delegated to each of them, respectively, by the Manager
from time to time.

ARTICLE 9

INDEMNIFICATION

9.1 LIABILITY, EXCULPATION AND INDEMNIFICATION.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Covered Persons shall be indemnified
and held harmless by the Company from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Covered Person
may be involved, or is threatened to be involved, as a party or otherwise, by
reason of its status as a Covered Person; provided, that in each case the
Covered Person acted in good faith and in a manner that such Covered Person
reasonably believed to be in, or (in the case of a Person other than the
Managers) not opposed to, the best interests of the Company and, with respect to
any criminal proceeding, had no reasonable cause to believe its conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Covered Person acted in a manner
contrary to that specified above. Any indemnification pursuant to this Section
shall be made only out of the assets of the Company, it being agreed that the
Members, Managers and officers shall not be personally liable for such
indemnification and shall have no

 

17



--------------------------------------------------------------------------------

obligation to contribute or loan any monies or property to the Company to enable
it to effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by a Covered Person who is indemnified pursuant to
Section 9.1(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Company prior to the final disposition of
such claim, demand, action, suit or proceeding upon receipt by the Company of
any undertaking by or on behalf of the Covered Person to repay such amount if it
shall be determined that the Covered Person is not entitled to be indemnified as
authorized in this Section 9.1.

(c) The indemnification provided by this Section 9.1 shall be in addition to any
other rights to which a Covered Person may be entitled under any agreement,
pursuant to any vote of the Members, as a matter of law or otherwise, both as to
actions in the Covered Person’s capacity as a Covered Person and as to actions
in any other capacity, and shall continue as to a Covered Person who has ceased
to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Covered Person.

(d) The Company may purchase and maintain insurance, on behalf of the Managers,
officers and Members and such other Persons as the Managers shall determine,
against any liability that may be asserted against or expense that may be
incurred by such Person in connection with the Company’s activities or such
Person’s activities on behalf of the Company, regardless of whether the Company
would have the power to indemnify such Person against such liability under the
provisions of this Agreement.

(e) For purposes of this Section 9.1, the Company shall be deemed to have
requested a Covered Person to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Company also imposes duties
on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on a Covered Person with
respect to an employee benefit plan pursuant to applicable law shall constitute
“fines” within the meaning of Section 9.1(a); and action taken or omitted by it
with respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is in, or
not opposed to, the best interests of the Company.

(f) In no event may a Covered Person subject the Members to personal liability
by reason of the indemnification provisions set forth in this Agreement.

(g) A Covered Person shall not be denied indemnification in whole or in part
under this Section 9.1 because the Covered Person had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

(h) The provisions of this Section 9.1 are for the benefit of the Covered
Persons, their heirs, successors, assigns and administrators and shall not be
deemed to create any rights for the benefit of any other Persons.

 

18



--------------------------------------------------------------------------------

(i) No amendment, modification or repeal of this Section 9.1 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Covered Person to be indemnified by the Company, nor the
obligations of the Company to indemnify any such Covered Person under and in
accordance with the provisions of this Section 9.1 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

ARTICLE 10

OTHER

10.1 OTHER SIMILAR ACTIVITIES OF THE MEMBERS. Each Member acknowledges, agrees
and understands that, from and after the date of this Agreement (or, in the case
of any new Member or Substitute Member, from and after the date such Person
becomes a Member), a Member may conduct Other Similar Activities whether within
or outside the AMI under the LADA, independent of this Agreement and the
Company; provided, however, that if one Member acquires any leases within a one
mile radius of any of the Leases acquired by the Company, such Member shall
offer the other party and CEU its proportionate share of such lease (based upon
the 8/8ths ownership of the Leases) on terms and time frames similar to those
contemplated by Section 3.1 of the LADA; provided, further that GeoResources
shall have no obligation to offer any leases to Management LLC or to CEU to the
extent such leases fall within the area in Fayette County outlined on Exhibit C
attached hereto (the “Ramshorn AMI”) and Management LLC shall not compete for or
acquire leases within the Ramshorn AMI (other than leases within the Ramshorn
AMI that are shown as “Pending” or “Possible “ leases on Exhibit A).

10.2 RELATED PARTY TRANSACTIONS. All transactions between the Company and any
Member or the Affiliate of any Member shall be on arms-length terms and
conditions.

10.3 SALE OF PROPERTIES. If the Managers or GeoResources desires for the Company
to sell any of its properties to any Person, the Managers shall provide
Management LLC with written notice of such proposed sale and the relevant terms
and conditions of such sale. If Management LLC does not want to participate in
such sale, Management LLC shall have the right to cause the Company to
distribute its interest in such properties (based upon its Membership Interest)
to Management LLC in which case Management LLC shall not share in any of the
proceeds of, or be allocated any of the Profits and Losses related to, such
sale.

ARTICLE 11

TAXES

11.1 TAX RETURNS. The Tax Matters Member shall prepare and timely file (on
behalf of the Company) all federal, state and local tax returns required to be
filed by the Company. Each Member shall furnish to the Company all pertinent
information in its possession relating to the Company’s operations that is
necessary to enable the Company’s tax returns to be timely prepared and filed.
The Company shall bear the costs of the preparation and filing of its returns.

 

19



--------------------------------------------------------------------------------

11.2 TAX ELECTIONS.

(a) The Company shall make the following elections on the appropriate tax
returns:

(i) to adopt as the Company’s fiscal year the calendar year;

(ii) to adopt the method of accounting permitted under the Code;

(iii) to make the election under Section 754 of the Code in accordance with
applicable regulations thereunder, subject to the reservation of the right to
seek to revoke any such election upon the Tax Matters Member’s determination
that such revocation is in the best interests of the Members;

(iv) to elect to amortize the organizational expenses of the Company ratably
over a period of 60 months as permitted by Section 709(b) of the Code; and

(v) any other election the Managers may deem appropriate.

(b) Neither the Company nor any Member shall make an election for the Company to
be excluded from the application of the provisions of subchapter K of chapter 1
of subtitle A of the Code or any similar provisions of applicable state law and
no provision of this Agreement shall be construed to sanction or approve such an
election.

11.3 TAX MATTERS MEMBER.

(a) GeoResources, or such other Member selected by the Board of Directors, shall
act as the “tax matters partner” of the Company pursuant to Section 6231(a)(7)
of the Code (the “Tax Matters Member”). The Tax Matters Member shall take such
action as may be necessary to cause to the extent possible each Member to become
a “notice partner” within the meaning of Section 6223 of the Code. The Tax
Matters Member shall inform each Member of all significant matters that may come
to its attention in its capacity as Tax Matters Member by giving notice thereof
on or before the fifth business day after becoming aware thereof and, within
that time, shall forward to each Member copies of all significant written
communications it may receive in that capacity.

(b) The Tax Matters Member shall take no action without the authorization of the
Managers, other than such action as may be required by applicable law. Any cost
or expense incurred by the Tax Matters Member in connection with its duties,
including the preparation for or pursuance of administrative or judicial
proceedings, shall be paid by the Company.

(c) The Tax Matters Member shall not enter into any extension of the period of
limitations for making assessments on behalf of the Members without first
obtaining the consent of the Managers. The Tax Matters Member shall not bind any
Member to a settlement agreement without obtaining the consent of such Member.
Any Member that enters into a settlement agreement with respect to any Company
item (as described in Section 6231(a)(3) of

 

20



--------------------------------------------------------------------------------

the Code) shall notify the other Members of such settlement agreement and its
terms within 90 days from the date of the settlement.

(d) No Member shall file a request pursuant to Section 6227 of the Code for an
administrative adjustment of Company items for any taxable year without first
notifying the other Members. If the Managers consent to the requested
adjustment, the Tax Matters Member shall file the request for the administrative
adjustment on behalf of the Members. If such consent is not obtained within 30
days from such notice, or within the period required to timely file the request
for administrative adjustment, if shorter, any Member may, subject to
Section 5.5 hereof, file a request for administrative adjustment on its own
behalf. Any Member intending to file a petition under Sections 6226, 6228 or
other Section of the Code with respect to any item involving the Company shall
notify the other Members of such intention and the nature of the contemplated
proceeding. In the case where the Tax Matters Member is intending to file such
petition on behalf of the Company, such notice shall be given within a
reasonable period of time to allow the Members to participate in the choosing of
the forum in which such petition will be filed.

(e) If any Member intends to file a notice of inconsistent treatment under
Section 6222(b) of the Code, such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

(f) The Members acknowledge that the tax provisions set forth in this Agreement
may, from time to time, not result in the economic consequences anticipated by
the Members. Accordingly, from time to time, the Members agree that they shall
approve amendments to this Agreement as are reasonably requested by a Member to
reflect tax considerations consistent with the economic provisions of this
Agreement.

ARTICLE 12

TRANSFER OF MEMBERS’ INTERESTS;

ADMISSION OF ADDITIONAL MEMBERS

12.1 RESTRICTIONS ON TRANSFERS OF MEMBERSHIP INTERESTS.

(a) No Member may Transfer all or any portion of its Membership Interests, to
any Person other than to a Person who at the time is already a Member of the
Company without obtaining the approval of a majority of the Board of Directors.

(b) The approval by the Board of Directors of a Transfer shall also act as an
approval to admit the Transferee as a Substitute Member.

(c) It is understood that GeoResources shall have the right, without any
required approval from the Board of Directors or otherwise, to Transfer up to
50% of its Membership Interests in the Company to a third party and will
promptly notify Management LLC in writing of such transaction, and the relevant
terms and provisions thereof, after the completion thereof. It is provided
however, that no such Transfer may dilute the economic benefits hereunder of
Management LLC. Further, to the extent that GeoResources (directly or
indirectly) realizes incremental economic benefits from the Transfer in excess
of the total

 

21



--------------------------------------------------------------------------------

contributions and costs of GeoResources attributable to the Transferred
Membership Interests, GeoResources shall promptly pay or assign to Management
LLC one-third of such incremental economic benefits.

12.2 FURTHER ADMISSIONS OF ADDITIONAL MEMBERS. The Company may authorize the
issuance of additional Membership Interests to any Person at any time for such
consideration as the Company deems appropriate even if such admission causes a
dilution of the amount of Membership Interests then owned by Members of the
Company. The issuance of additional Membership Interests to any Person who is
not then a Member shall be subject to the approval provisions of Section 6.8.

12.3 TAG ALONG. If GeoResources, proposes to Transfer, directly or indirectly,
other than a Transfer to a Person who is then a Member of the Company, or as
otherwise permitted under Section 12.1(c), its Membership Interests, or if the
leases held by the Company have been distributed to the Members as provided in
Article 14, such that after such Transfer GeoResources will have transferred in
the aggregate more than 50% of its Membership Interests or leasehold interests,
then GeoResources shall give written notice (the “Sale Notice”) to Management
LLC at least 30 calendar days prior to the closing of such Transfer. The Sale
Notice shall describe in reasonable detail the proposed Transfer including,
without limitation, the amount of interests to be transferred, the nature of
such Transfer, the consideration to be paid, whether such consideration is to be
paid in one lump sum or installments, the name and address of each prospective
transferee, and the other material terms of the Transfer (the “Sale Terms”).
Upon such Sale Notice:

(a) The consummation of such Transfer shall be subject to the right (the
“Co-Sale Right”) of Management LLC to, upon written notice to GeoResources
within 10 calendar days after receipt of the Sale Notice, participate in such
Transfer by transferring a percentage of its Membership Interests or leasehold
interests, as applicable, equal to the percentage being Transferred by
GeoResources on the same terms and conditions specified in the Sale Notice.

12.4 GEORESOURCES RIGHT OF FIRST OFFER.

(a) If at any time or times Management LLC proposes to Transfer, directly or
indirectly, other than a Transfer to a Person who is then a Member of the
Company, its Membership Interests, or if the leases held by the Company have
been distributed to the Members as provided in Article 14, then Management LLC
shall deliver written notice (the “ROFO Notice”) to GeoResources of such intent
to sell specifically identifying the Membership Interest or leases to be sold
(the “Subject Properties”).

(b) For thirty (30) days following the receipt of the ROFO Offer by
GeoResources, GeoResources shall have the right, at its option, to negotiate
with Management LLC regarding the purchase of the Subject Properties and to
submit an offer to purchase all (but not less than all) of the Subject
Properties, which option may be exercised by delivering a written binding
purchase offer (the “Purchase Offer”) to Management LLC within such 30-day
period.

(c) To the extent that Management LLC does not elect to sell to GeoResources
pursuant to the Purchase Offer, Management LLC shall be free to pursue a
transaction and to

 

22



--------------------------------------------------------------------------------

enter into a purchase and sale agreement (“PSA”) with a third party during the
one hundred fifty (150) days after receipt of the Offer Period. Any sale by
Management LLC to a third party in accordance with the terms hereof shall be at
a price and on terms no more favorable to the purchaser than those specified in
the Purchase Offer (if GeoResources submitted a Purchase Offer for the Subject
Properties), or Management LLC shall be required to again offer the Subject
Properties to GeoResources on the terms specified in the PSA and GeoResources
shall have fifteen days in which to elect to purchase on such terms by executing
an agreement substantially similar to the PSA within such 15-day period.

(d) The rights of GeoResources under this Section 12.4 shall terminate on the
earlier of (i) a change in control of GeoResources, (ii) December 31, 2013, or
(iii) the failure of GeoResources to complete any purchase pursuant to a
Purchase Offer.

ARTICLE 13

BOOKS OF ACCOUNT, RECORDS AND REPORTS

13.1 PREPARATION AND MAINTENANCE OF BOOKS AND RECORDS. The Company shall prepare
and maintain records and books of account covering such matters relative to the
Company’s business as are usually entered into records and books of account
maintained by limited liability companies engaged in businesses of like
character. The Company’s books and records shall be maintained in accordance
with partnership accounting practices and procedures and shall incorporate such
method of tax accounting as the Company determines is permissible and would be
in the best interests of the Company.

13.2 COMPANY DOCUMENTATION REQUIREMENTS. The Company shall keep at its principal
office the following:

(a) A current list of the full name and last known business or residence address
of each Member and Assignee (if any) set forth in alphabetical order together
with the contribution of each Member and Assignee;

(b) Copies of the Company’s federal, state and local income tax or information
returns and reports, if any, for the six most recent taxable years;

(c) A copy of the Articles of Organization and all amendments thereto;

(d) Copies of this Agreement and all amendments thereto;

(e) The books and records of the Company as they relate to the business affairs
and operations of the Company for the current and the four most recent fiscal
years; and

(f) Any other books and records that the Company is required to maintain under
the Act or other applicable law.

13.3 FISCAL YEAR. The Fiscal Year of the Company shall be the calendar year.

 

23



--------------------------------------------------------------------------------

13.4 COMPANY FUNDS. The funds of the Company shall be deposited in such bank
account or accounts, or invested in such interest-bearing or
non-interest-bearing investments, as shall be designated by the Managers. All
withdrawals from any such bank accounts shall be made by the duly authorized
agent or agents of the Company, including the Managers.

13.5 STATEMENTS.

(a) The Company shall cause to be prepared at least annually, at Company
expense, the information related to the Company’s business activities necessary
for the preparation of each Members’ federal and state income tax returns, and
upon the written request of a Member, the Company shall send or cause to be sent
such information relevant for such Member to each requesting Member within
90 days after the end of each taxable year, unless the Company reasonably
determines there is good reason to defer the sending of such information, but in
no event shall such information be sent to such Member later than 180 days after
the end of the taxable year. If the Company deems it required or desirable, a
copy of the Company’s federal, state and/or local income tax or information
returns for that year shall also be sent to such Member along with such
information.

(b) The Company shall provide to the Members such annual or other periodic
reports on its business and financial affairs as may be required under the Act,
other applicable law, or as otherwise deemed appropriate by the Managers.

(c) In addition to the information, reports and statements furnished to the
Members pursuant to subsections 13.5(a) and (b) hereof, the Company shall
furnish each Member, within 120 days after the end of each fiscal year:

(i) a balance sheet of the Company as of the beginning and close of such fiscal
year;

(ii) a statement of Company Profits and Losses for such fiscal year; and

(iii) a statement of such Member’s Capital Account as of the close of such
fiscal year, and changes therein during such fiscal year.

ARTICLE 14

DISTRIBUTIONS IN KIND; MANAGEMENT FEE; DISSOLUTION AND

TERMINATION OF THE COMPANY

14.1 CERTAIN DISTRIBUTIONS IN KIND.

(a) Upon the completion of each well in which the Company (directly or
indirectly) participated in the drilling and completion, the Manager shall cause
the Company to distribute and assign the leasehold interests attributable to
that well, and the wellbore, to the Members in proportion to their Membership
Interests; provided that the Member to whom a distribution is to be made is not
then in default under the provisions of this Agreement.

 

24



--------------------------------------------------------------------------------

(b) At any time, on or before June 30, 2011, Management LLC will have the right
to purchase up to an undivided 10% interest (on an 8/8ths basis) of all, but not
less than all, of the leaseholds then owned by the Company; excluding however,
any leasehold interests attributable to wells in which the Company participated
in the drilling and in the drilling units for such wells (not to exceed 640
acres per well, plus regulatory allowed incremental increases). The purchase
price for such leasehold interests shall be equal to 10% (or such lesser elected
amount) of the Company’s total costs incurred in acquiring those leasehold
interests.

(c) Except as otherwise provided herein, no Member may compel a distribution in
kind by the Company or may be compelled to accept a distribution of any asset in
kind from the Company unless such Member is receiving an undivided interest in
such asset equal to its Membership Interest. Subject to the foregoing, the Board
of Directors may cause the Company to distribute assets in kind to the Members
from time to time.

14.2 DISSOLUTION. The death, dissolution, bankruptcy, expulsion or removal of a
Member shall not cause the dissolution of the Company, and upon any such event
the business of the Company shall continue to be conducted pursuant to the terms
of this Agreement. The Company shall be dissolved and its affairs wound up on
the happening of any of the following events (herein each a “Dissolution
Event”):

(a) At such time as the assets of the Company have been sold or distributed and
the Company has no ongoing activities or operations;

(b) By the unanimous approval of the Members to dissolve the Company;

(c) The entry of a decree of judicial dissolution of the Company; or

(d) The occurrence of any event that makes it unlawful for the business of the
Company to be carried on or for the Members to carry it on in a limited
liability company form.

14.3 WINDING UP AND LIQUIDATION. Upon the occurrence of a Dissolution Event, the
Managers shall cause a full accounting of the assets and liabilities of the
Company to be taken and shall cause the business of the Company to be wound up
as promptly as possible. To the extent of the assets of the Company, the Company
shall satisfy liabilities to creditors of the Company (whether by payment or by
making of reasonable provision for payment), including any loans to the Company
by Members. Any remaining assets of the Company shall be distributed to the
Members in-kind in proportion to their Membership Interests, in accordance with
Section 4.3 hereof, which assets shall remain subject to the terms of the LADA.
The holders of Membership Interests shall continue to share distributions,
profits, losses and allocations during the period of liquidation in accordance
with Articles 3, 4 and 5.

14.4 NO RECOURSE. A Member shall look solely to the assets of the Company for
the return of its Capital Contributions, and if the assets remaining after the
payment and discharge of Company debts and liabilities are insufficient to
provide for the return of its Capital Contributions, a Member shall have no
recourse against any other Member. No holder of an interest in the Company shall
have any right to demand or receive property other than cash upon dissolution,
winding up and termination of the Company.

 

25



--------------------------------------------------------------------------------

14.5 NO DEFICIT CONTRIBUTION OBLIGATION. No Member shall have any obligation,
upon a liquidation, to make any Capital Contribution for purposes of eliminating
or diminishing any negative balance in such Member’s Capital Account.

ARTICLE 15

MISCELLANEOUS

15.1 NO REGISTRATION OF MEMBERSHIP INTERESTS. Each Member agrees that the
Membership Interests being issued hereunder to the Members may be securities and
that such Membership Interests have been issued without registration under the
Securities Act of 1933, as amended (the “Securities Act”), or registration or
qualification under any state securities or “Blue Sky” laws, in reliance on
exemptions from those registration and qualification provisions. Each Member
represents and warrants to the Company that he, she or it has acquired or is
acquiring his, her or its Membership Interests for investment purposes and
without any view toward or intent to dispose of or distribute such Membership
Interests or any interest therein. Each Member also agrees that, in the absence
of an applicable exemption from registration and qualification, neither the
Membership Interests, nor any interest therein may be transferred without
registration under the Securities Act and registration or qualification under
applicable state securities or “Blue Sky” laws.

15.2 SECTION HEADINGS AND REFERENCES. The Article and Section headings used in
this Agreement are for reference purposes only and should not be used in
construing this Agreement. Unless specified otherwise, references herein to a
“Section” or an “Article” shall mean the specified Section or Article of this
Agreement. In any Section of this Agreement, reference to a “subsection” shall
mean the specified subsection within such Section.

15.3 GENDER AND NUMBER. Wherever from the context it appears appropriate, each
term in this Agreement stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine,
feminine or the neuter gender shall include the masculine, the feminine and the
neuter.

15.4 EXHIBITS. Each of the Exhibits attached to this Agreement are incorporated
herein by reference and expressly made a part of this Agreement for all
purposes. References to any Exhibit in this Agreement shall be deemed to include
this reference and incorporation.

15.5 SEVERABILITY. If any provision of this Agreement or portion thereof, or the
application of such provision or portion thereof to any person or circumstance,
shall be held invalid, the remainder of this Agreement, or the application of
such provision or portion thereof to persons or circumstances other than those
to which it is held invalid, shall not be affected thereby.

15.6 SUCCESSORS AND ASSIGNS. Except as otherwise herein provided, this Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
respective heirs executors, administrators and successors, and all other persons
hereafter having or holding an interest in this Company, whether as Assignees,
Transferees, Substitute Members or otherwise.

 

26



--------------------------------------------------------------------------------

15.7 ARBITRATION. Any claim, demand, cause of action, dispute or controversy
exclusively between the Members relating to the subject matter of this
Agreement, whether sounding in contract, tort or otherwise, at law or in equity,
for damages or other relief (“Dispute”) shall be resolved by binding arbitration
if senior management of each of the Members cannot resolve the Dispute within
fifteen (15) days of a notice of arbitration (“Notice”) being served by one
party upon the other, Within twenty (20) days following service of the Notice
(if the Dispute remains unresolved by senior management), the Members shall
either agree upon a single arbitrator, or if they have not done so, each Member
shall select one arbitrator, who shall together select a third. The third or the
single arbitrator shall have more than 8 years professional experience in the
oil and gas industry, be neutral, and have not worked for a Member or affiliate.
The arbitration shall be conducted according to the rules of the Federal
Arbitration Act, and to the extent an issue is not addressed thereby, by the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted in Houston, Texas. Each Member shall be entitled
to a reasonable amount of prehearing discovery as allowed by the arbitrator(s),
provided the discovery period shall not exceed thirty (30) days; the parties and
the arbitrators shall endeavor to hold the arbitration hearing within thirty
(30) days thereafter and to render the decision within fifteen (15) days
following the hearing. Each Member shall bear its own costs of arbitration.
Interpretation of this Agreement to arbitrate and procedures shall be decided by
the arbitrators. The arbitration and the award shall be final, binding and
confidential.

15.8 GOVERNING LAW; NO FIDUCIARY DUTIES. This Agreement and the rights of the
parties hereunder shall be governed by and construed in accordance with the
internal laws, and not the laws pertaining to choice or conflict of laws, of the
State of Delaware. The obligations and duties of the Company to the Members and
of the Members to each other are only those obligations and duties specifically
assumed by them in this Agreement and not any other obligations or duties
(including without limitation fiduciary duties) that would otherwise exist under
applicable law. Each Member consents to the exclusive jurisdiction of the
federal and state courts located in the State of Texas with respect to any
litigation arising under or related to this Agreement.

15.9 COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute but one and the same instrument. Faxed signatures of this Agreement
shall be binding for all purposes.

15.10 NO THIRD PARTY BENEFICIARIES. The provisions of this Agreement shall not
be for the benefit of, nor shall they be enforceable by, any Person who is not a
party to this Agreement.

15.11 NOTICES. Except as expressly provided otherwise in this Agreement, all
notices, requests, or consents provided for or permitted to be given under this
Agreement must be in writing and must be given either by depositing that writing
in the United States mail, addressed to the Person, postage paid, and registered
or certified with return receipt requested, or by delivering that writing to the
Person in person, by courier, or by facsimile transmission. If mailed or
delivered by courier, such notice shall be deemed to be given when deposited in
the United States mail, postage prepaid, or when deposited with a reputable
overnight courier,

 

27



--------------------------------------------------------------------------------

addressed to the Person at its address as it appears in the records of the
Company. If given by facsimile transmission, such notice shall be deemed to be
given when upon receipt of confirmation of a successful facsimile transmission
to the facsimile number of the Person as it appears in the records of the
Company. If given personally or otherwise than by mail, courier or facsimile
transmission, such notice shall be deemed to be given when either handed to the
Person or delivered to the Person’s address as it appears in the records of the
Company. All notices, requests, and consents to be given to a Member must be
sent or delivered to the address given for that Member as reflected in this
Agreement or such other address as that Member may specify by written notice to
the Company and to the other Members. Whenever any notice is required to be
given by law or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

15.12 ENTIRE AGREEMENT; INTERPRETATION. This Agreement contains the entire
understanding between the parties with respect to the subject matter hereof and
supersedes any prior understandings between them with respect to said subject
matter. There are no representations, agreements, arrangements or
understandings, oral or written, between and among the parties hereto relating
to the subject matter of this Agreement that are not fully expressed herein.
This Agreement is not to be interpreted for or against any Member or the
Company, and no Person will be deemed the draftsperson of this Agreement.

15.13 AMENDMENTS. This Agreement may be amended, modified or supplemented only
by the written agreement of the parties hereto.

15.14 PUBLIC DISCLOSURE. Management LLC acknowledges that GeoResources is a
publically traded company. Subject to the exceptions set forth below each party
agrees to notify the other of its intent to issue press releases or make other
public disclosures related to this transaction, at least forty-eight (48) hours
prior to such disclosure (exclusive of Saturdays, Sundays or holidays). Any
proposed press release or other disclosure shall be provided to the other Party
with such notice on a confidential basis for its information and comment. The
Party proposing such disclosure agrees to reasonably consider any comments and
suggestions made by the other Party. Notwithstanding such intent, GeoResources
may make any public disclosure to the extent that, upon advice of its counsel,
such disclosure is necessary or advisable to comply with United States or state
securities laws, rules or regulations.

15.15 PROVISIONS THAT SURVIVE DISTRIBUTION OR DISSOLUTION. Notwithstanding the
dissolution of the Company or the distribution of assets by the Company, the
following provisions shall continue to apply to the parties and the duties and
obligations of the parties under such provisions shall not terminate or modified
in connection with such dissolution of, or the distribution of assets by, the
Company: Sections 3.4 (in which case the obligations of the parties to make
Subsequent Capital Contributions shall become separate funding commitments
between the parties); 4.5; 10.1; 12.3; 12.4; 15.7; and 15.14.

15.16 CONDITION PRECEDENT. GeoResources will not become a Member of the Company
and will have no liabilities, duties or obligations under this Agreement
(including funding of the CEU Returned Capital) until such time as CEU delivers
the Relevant Interest

 

28



--------------------------------------------------------------------------------

Notice (as defined in the LADA). If CEU fails (after notice and opportunity to
cure) or refuses to do deliver a Relevant Interest Notice, this Agreement shall
be null and void ab initio.

Signature Pages Follow

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Limited Liability Company Agreement effective as of the Effective Date.

 

TRIGON ENERGY MANAGEMENT LLC By:  

/s/ L.M. Cannon

  L.M. Cannon, Manager GEORESOURCES, INC. By:  

/s/ Frank Lodzinski

  Frank Lodzinski, President

 

30



--------------------------------------------------------------------------------

Exhibit 10.48

EXHIBIT A

Trigon Acreage

 

      NMA      Cost (Bonus Only)  

Closed:

     

Atascosa

     2,875.3611       $ 5,660,731.92   

Fayette - NE Gibson

     2,254.5050       $ 2,514,461.61   

Fayette - Appleby

     31.3400       $ 34,474.00   

Anoil 1

     3,254.0005       $ 2,768,295.80   

Anoil 2

     1,346.4778       $ 1,910,627.75                     

TOTAL CLOSED

     9,761.6844       $ 12,888,591.08   

Pending:*

     

Atascosa

     33.6154       $ 67,830.84   

Fayette NE Gibson

     684.6030       $ 756,581.66   

Fayette Appleby

     632.8700       $ 858,041.02   

Fayette SW Gibson

     444.4940       $ 488,943.40   

Fayette LOIs - NE Gibson

     147.2800       $ 162,008.00   

Fayette LOIs - Appleby

     —         $ 0.00   

Anoil 3

     1,961.8304       $ 3,162,757.69   

McMullen

     276.0000       $ 690,000.00                     

TOTAL PENDING

     4,180.6928       $ 6,186,162.60   

Possible:

     

Fayette NE Gibson

     792.1635       $ 871,379.85   

Fayette SW Gibson

     829.8605       $ 912,846.55   

Atascosa

     75.1000       $ 112,650.00                     

TOTAL POSSIBLE

     1,697.1240       $ 1,896,876.40                     

TOTAL ACREAGE

     15,639.5012       $ 20,971,630.07                     

 

* During the week of Nov. 1st, Trigon expects approx. 2,800 nma to be closed and
paid, with total costs of approx. $4.5 million



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL ALLOCATIONS

The following Items are hereby incorporated into the Agreement:

1. Solely for purposes of determining a Member’s Capital Account in applying the
provisions of Items 1 through 7 of this Exhibit B, the anticipated adjustments,
allocations and distributions described in Regulations
Section 1.704-l(b)(2)(ii)(d)(4)-(6) shall be taken into account, and each Member
shall be deemed obligated to restore any deficit in its Capital Account to the
extent of the sum of its share of the “Minimum Gain”, as determined pursuant to
Regulations Section 1.704-2(g)(1), and its share of the “Partner Nonrecourse
Debt Minimum Gain”, as determined pursuant to Regulations Section 1.704-2(i)(5).

2. Notwithstanding any other provision of this Exhibit B or of Section 3.4 or
Article 5, no allocation of Loss or Liquidating Loss (or items thereof) shall be
made to any Member if such allocation would result in such Member having a
negative balance in its Capital Account at the close of such year in excess of
the amount it would be required to restore, or is deemed to be obligated to
restore on a liquidation of the Company at the close of such year. Any Loss or
Liquidating Loss (or items thereof) that cannot be allocated to a Member
pursuant to the restrictions contained in this Item 2 of Exhibit B shall be
allocated to the other Members of the Company (to the extent not inconsistent
with the restrictions of this Item 2 of Exhibit B) in accordance with the ratio
of their then respective Capital Account balances.

3. Notwithstanding any other provision of this Exhibit B or of Section 3.4 or
Article 5, in the event any Member unexpectedly receives an adjustment,
allocation or distribution described in clause (4), (5) or (6) of Regulations
Section 1.704-1(b)(2)(ii)(d) that results in such Member having a negative
balance in its Capital Account at the close of such year in excess of the amount
that it is obligated to restore or deemed obligated to restore on a liquidation
of the Company at the close of such year, or for any other reason has a deficit
Capital Account balance in excess of such amount, such Member shall be allocated
Profit or Liquidating Gain (or items thereof), prior to the allocations pursuant
to Sections 3.4, 5.1 or 5.2, in an amount and manner sufficient to eliminate
such excess as promptly as possible.

4. In accordance with and pursuant to Regulations Section 1.704-2(i)(1), all
“Partner Nonrecourse Deductions”, as defined in that Regulation, shall be
allocated to the Member that bears the economic risk of loss on the “Partner
Nonrecourse Debt”, as defined in Regulation Section 1.704-2(b)(4), giving rise
to such deductions as determined under that Regulation.

5. In accordance with and pursuant to Regulation Sections 1.704-2(f) and
1.704-2(i)(4) (and subject to the exceptions set forth therein), if there is a
net decrease in either Minimum Gain or Partner Nonrecourse Debt Minimum Gain or
both during any taxable year, all Members shall be allocated, before any other
allocation is made of Profit or Liquidating Gain (and other income and gain) and
Loss or Liquidating Loss (or other loss or deduction) for such taxable year,
items of Profit and Liquidating Gain for such year (and, if necessary,
subsequent years) in an amount equal to the Member’s share in the decrease in
Minimum Gain or Partner



--------------------------------------------------------------------------------

Nonrecourse Debt Minimum Gain, as determined pursuant to Regulation
Sections l.704-2(g)(2) and 1.704-2(i)(4).

6. To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Regulation Sections 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Member or Members to whom such adjustment relates as determined in accordance
with such Regulations.

7. It is the intent of the parties to this Agreement that allocation required by
Items 1 through 5 of this Exhibit B (the “Regulatory Allocations”) satisfy the
requirements of certain Regulations under Section 704(b) of the Code. It is
further intended that the allocations under this Exhibit B and under Section 3.4
and Article 5 shall effect an allocation for Federal income tax purposes in a
manner consistent with Section 704(b) of the Code and comply with any
limitations or restrictions therein and, to the extent possible, that any
allocations pursuant to Items 1 through 5 of Exhibit B shall be offset with
other special allocations of Profits, Losses, Liquidating Gains and Liquidating
Losses (or items thereof) in whatever manner the Managers reasonably and in good
faith determine so that, after such offsetting allocations are made, each
Member’s Capital Account balance is (to the extent possible) equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of this Agreement and all items of income, gain, loss and
deduction were allocated pursuant to Sections 3.4, 5.1 and 5.2. In exercising
its Discretion under this Item 7 of Exhibit B, the Managers shall take into
account future Regulatory Allocations that, although not yet made, are likely to
offset other Regulatory Allocations previously made. If for any reason the
allocations contained in this Agreement conflict with the Regulations
promulgated under Section 704 of the Code, the Members acknowledge that such
Regulations shall control.

8. For federal income tax purposes, except as otherwise provided in Items 8, 9
or 10 of this Exhibit B, items of income, gain, loss and deduction shall be
allocated in accordance with the allocation of the corresponding item of
Profits, Losses, Liquidating Gains and Liquidating Losses for purposes of
maintaining Capital Accounts.

9. For tax purposes, recapture of tax deductions arising out of a disposition of
property shall, to the extent consistent with the allocations for tax purposes
of the gain or amount realized giving rise to such recapture, be allocated to
the Members in the same proportions as the recaptured deduction was originally
allocated.

10. For tax purposes, income, gain, loss, and deduction with respect to property
reflected in the Capital Accounts at a book value other than its adjusted basis
shall be shared among the Members so as to take account of the variation between
the basis of the property to the Company and its fair market value at the time
of the contribution. The preceding sentence shall be administered in any manner
determined by the Managers that is consistent with Treasury Regulations under
Code Sections 704(c) and 704(b).



--------------------------------------------------------------------------------

Exhibit C

Ramshorn AMI

LOGO [g137438g72y79.jpg]